PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/170,374
Filing Date: 1 Jun 2016
Appellant(s): ALBANO et al.



__________________
Frank Rosenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 35-44, 49, 53, 68-69, and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2015/0171431 A1, hereafter Yamada) in view of Sun et al (US 2013/0280581 A1, hereafter Sun) as evidenced by Dasgupta et al (US 2014/0091308 A1, hereafter Dasgupta).
With regard to claims 35, 39-41, Yamada teaches a solid state battery comprising a solid electrolyte layer which comprises a solid electrolyte particle [0073, 0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of silicon oxide (claims 40-41 and 70-71) [0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  Yamada and Sun do not explicitly teach that the coating would encapsulate the particles.  However, Sun teaches the use of ALD [0031] which is a 
	The exposure to air for one hour and casting using a solvent comprising water or NMP are considered intended use limitations.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Modified Yamada does not explicitly teach the claimed ionic conductivities after exposure to air. However these properties would be based on the composition of the 
Modified Yamada does not explicitly teach that the particles are castable using a solvent comprising water or NMP.  However this property would be based on the surface coating of the particle.  Since modified Yamada would teach the claimed particle and claimed coating (silicon oxide) it should exhibit the claimed properties.  
With regard to claim 36, Yamada teaches a lithium conducting sulfide based compound [0074-0076].
With regard to claim 37, Yamada teaches that the particles have a diameter of 0.1 to 100 microns (which overlaps and obviates the claimed range) [0077].
With regard to claim 38, Yamada teaches that the particles have a diameter of 0.1 to 100 microns (100 to 100,000 nanometers, which overlaps and obviates the claimed range) [0077] and a surface area of 0.1 m2/g or greater (which overlaps and obviates the claimed range) [0078].
With regard to claim 42, Yamada teaches a cathode composite layer in contact with the solid electrolyte [0042, 0063-0064].
With regard to claim 43, Yamada teaches that the cathode composite layer comprises a cathode active material mixed with a conductive additive and a solid electrolyte [0063-0064].
With regard to claim 44, Yamada teaches that the cathode active material may be a lithium metal oxide [0060].
With regard to claim 49, Yamada teaches an anode composite layer in contact with the solid electrolyte [0042, 0065].
With regard to claims 53 and 68-69, Yamada and Sun do not explicitly teach the claimed properties.  However, since these properties would be a function of the coated electrolyte particles which are taught by Yamada and Sun as detailed in the rejection of claim 35 above, the material of Yamada and Sun would be capable of exhibiting the claimed properties.
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 72, Yamada teaches a solid state battery comprising a solid electrolyte layer which comprises a solid electrolyte particle comprising a lithium conducting sulfide based compound [0073-0077].  Yamada does not explicitly teach that the particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm of silicon oxide [0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029].  Yamada and Sun do not explicitly teach that the coating would encapsulate the particles.  However, Sun teaches the use of ALD [0031] which is a conformal deposition process that encapsulates materials as evidenced by Dasgupta [0036].

Claims 45 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Sun, and Dasgupta as applied to claims 35-44, 49, 53, 68-69, and 72 above, and further in view of Xiao et al (US 2015/0180023 A1, hereafter Xiao).  
With regard to claim 45, Yamada and Sun do not explicitly teach cathode particles with a protective coating.  However, in the same field of endeavor, Xiao teaches a cathode active material comprising a coating having a thickness of 100 nm or less [0042, 0044, 0054] and a second coating having a thickness of 100 nm or less (second coating) [0044].  It would have been obvious to one of ordinary skill in the art at 
With regard to claim 65, Yamada teaches a cathode composite layer comprising a cathode active material mixed with a solid electrolyte [0042, 0063-0064].  
Yamada does not explicitly teach that the solid electrolyte particle is coated by a protective coating.  However, in the same field of endeavor, Sun teaches the use of a thin coating of 1 nm to 150 nm (which encompasses and obviates the claimed ranges of claims 35 and 39) of silicon oxide (claims 40-41) [0029, 0031].  It would have been obvious to one of ordinary skill in the art the invention was made to use the coating of Sun with the electrolyte particles of Yamada for the benefit of increasing the ionic conductivity [Sun 0029]. 
Yamada and Sun do not explicitly teach cathode particles with a protective coating.  However, in the same field of endeavor, Xiao teaches a cathode active material comprising a coating having a thickness of 100 nm or less [0042, 0044, 0054] and a second coating having a thickness of 100 nm or less (second coating) [0044].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the coating of Xiao with the cathode particles of Yamada and Sun for the benefit of suppressing undesirable side reactions [Xiao 0001].

Claims 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Sun, and Dasgupta as applied to claims 35-44, 49, 53, 68-69, and 72 above, and further in view of Suzuki et al (US 2014/0212767 A1, hereafter Suzuki).
With regard to claim 50, Yamada teaches an anode composite layer comprising an anode active material mixed with a conductive additive (artificial and natural graphite) [0069] and teaches that adding a solid electrolyte to an electrode increases the interface between the electrode active material and the solid electrolyte [0063] but does not explicitly teach that the layer comprises a solid electrolyte material.  However the use of solid electrolytes in anode composites is well known in the art as evidenced by Suzuki which teaches the use of a solid electrolyte mixed in an anode composite material [0025].  It would have been obvious to use the solid electrolyte of Suzuki with the anode composite of Yamada for the benefit of increasing the interface between the electrode active material and the solid electrolyte [Yamada 0063]. 
With regard to claim 51, Yamada teaches the active material may comprise carbon based materials, silicon or tin [0070].

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Sun, Dasgupta, and Suzuki as applied to claims 50-51 above, and further in view of Xiao.
With regard to claim 52, Yamada and Sun do not explicitly teach anode particles with a protective coating.  However, in the same field of endeavor, Xiao teaches an anode active material comprising a coating having a thickness of 100 nm or less [0043, 0044, 0054] and a second coating having a thickness of 100 nm or less (second coating) [0044].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the coating of Xiao with the anode particles of Yamada and Sun for the benefit of suppressing undesirable side reactions [Xiao 0001].

(2) Response to Argument
As an initial matter several arguments are directed to the limitation of “the solid electrolyte particle is encapsulated within the protective coating”.  This limitation is not included in the claim appendix filed with the 7/21/2021 appeal brief.
On page 5 of the brief, the arguments are presented that the Dasgupta reference is non-analogous art.  These arguments are not found persuasive due to the fact that Dasgupta is relied upon as an evidentiary reference.  The prior art of Sun teaches solid state electrolyte materials for batteries [0002] and is relied upon for teaching atomic layer deposition (ALD)  [0031].  Dasgupta is only relied upon for explaining that ALD is a conformal coating method that would encapsulate ALD coated materials [0036].  Therefore Dasgupta is only relied upon for clarifying the principles of how ALD coatings would conform to surfaces they are deposited on and is not relied upon for a suggestion or motivation to use an ALD coating. One of ordinary skill in the art would appreciate that ALD is a gas phase deposition process; when gas enters a volume it conformally interacts with surfaces therein; this notion is emphasized and evidenced by Dasgupta.  The use of ALD coatings is taught by the prior art of Sun which is in the same field of endeavor as the primary Yamada reference.  
Next, through page 6 of the brief, the arguments are presented that the Sun reference would require plasma deposition to provide a “pin-hole free layer” These arguments are not found persuasive due to the fact that the deposition methods taught by Sun are intended to be pinhole free and Sun teaches ALD deposition as an alternative to plasma deposition [0031].  Since the intent of Sun is pinhole free layers 
The arguments are presented that Sun would require a LiPON film deposition to provide the benefit of increased ionic conductivity.  These arguments are not found persuasive due to the fact that the LiPON of Sun is a solid state electrolyte material not relied upon in the current combination due to Sun being used in combination with Yamada which is relied upon for teaching solid electrolyte particles [0073, 0077].  The improvement in ionic conductivity in Sun [0028] is stated to be due to lattice distortion and not specific to LiPON.  One of ordinary skill in the art would expect the same benefit when applying the coating layer of Sun to any electrolyte material of Yamada that did not have an identical composition or lattice parameter.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments are presented that the prior art would not teach a solid electrolyte particle encapsulated within a protective coating.  These arguments are not found persuasive due to the fact that the Sun reference teaches an ALD coated layer of silicon oxide [0029, 0031].  And as evidenced by the Dasgupta reference, ALD coated layers are encapsulating [0036] therefore Yamada modified by Sun results in the claimed solid electrolyte encapsulated by a protective coating.
-6 S/cm).
The arguments are presented that the prior art would not teach the claim limitation of the protective coating having an ionic conductivity of 10-6 S/cm or lower.  These arguments are not found persuasive due to the fact that this limitation was rejected in view of Yamada and Sun.  These properties would be based on the composition of the particle and surface coating of the particle.  Since Yamada modified by Sun would teach the claimed particle composition [Yamada 0073, 0077] and claimed coating (silicon oxide) and claimed coating thickness [Sun 0029, 0031] one of ordinary skill in the art would expect it to exhibit the claimed properties. Appellant has not shown evidence comparing to the closest prior art presented. No evidence or arguments to overcome this rejection have been provided.  
The arguments are presented regarding claims 45 and 65 that the invention displays unexpectedly better results by having improved full-cell cycle life and capacity.  These arguments are not found persuasive due to the fact that the cited examples are not commensurate in scope with the claims.  The examples cited to show unexpected results require specific material compositions for the coating (Al2O3, TiO2, or LiPON). -6 S/cm).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        Conferees:

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724        

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.